Exhibit 10.23 Purchase and Sell Contract of Vacant Capsule 1 Products Name, Specifications, Quantity, Total Amount, Delivery Date and Quantity Specificati-ons color Print-ed name Col-or Quanti-ty (10000 unit) Unit Price (yuan/1000 unit) Total Amount Delive-ry Date and Quantit-y 0# Hat:pi-nk Body: white Hat: Hat: Based on the order sheet 1# red Total Amount (in words) Note: the actual delivered quantity shall not exceed 8±% than the ordered Quantity. 2 Delivery Place and Means of Transportation: the purchaser’s warehouse, by car or train. 3 The Standard for Check and Accept: The People's Republic of China Pharmacopoeia (2000 version) 4 .Terms of payment and Time: time: 30days after receiving the goods； . Terms of payment: bank remittance 5 Objection Period: 14 days after receiving the goods. 6 The Liability of Breach the Agreement: (1) In the case of late delivery, the rate of penalty is charged at 0.004% for every days；If the supplier refuses to delivery the goods, the rate of penalty is charged at 10% of the remaining goods. (2) In case of late payment, the rate of penalty is charged at0.004% for every days; if the supplier cancel the effective order, the rate of penalty is charged at 10% of the canceled goods. (3) The buyer must buy the produced products when he terminates the order. 7 Force Majeure: In the case of counter any Force Majeure by any party who could free from economic penalty with providing convincing evidence. 8 Settlement of Disputes: any disputes arising from this contract could be settle down through negotiation, if not, could submit to the local court. 9 Other Provision: both parities must abide by the contract; negotiation is preferred to deal with the disputes. Jul 1, 2008 is the effective date. Supplier Name: Agent signature Address Telephone: Zip code Bank: Account number Tax number Fax : Buyer Name: Agent signature Address Telephone: Zip code Bank: Account number Tax number Fax : Validity: from Dec. 1, 2009 to May. 31, 2010 Party A: Yangling Dongke Madisen Pharmaceutical co.,Ltd Address: 8 Xinqiao Road Yangling Demonstration Zone Zip Code: 712100 Party B：Shanxi Guangsheng capsule Co., Ltd Address: Room 102 Unit 2 Building 16 Xingsheng Community Xiaoyi Shanxi.
